DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2020 has been entered.

Response to Amendment
Claim 38 has been canceled as requested by the Applicant.
Claim 49 has been amended and examined as such.

Allowable Subject Matter
Claim 49 is allowed as amended.
Claims 35-37 & 39-48 are allowed as presented, dependent on claim 49.
The following is an Examiner’s Statement of Reasons for Allowance: 
As related to amended independent claim 49, following two After Final Interviews and extensive searches and reviews of the file, an additional search was conducted based on the amendment to the claims and the extensive arguments presented having first and second spaced lateral walls and at least one upper cross member and at least one lower cross member, which first and second spaced lateral walls and upper and lower cross members define an opening in the at least one first frame; at least one conveyor belt for conveying sheets along the transport path… at least one portion of the at least one conveyor belt passing through the opening in the at least one first frame... at least one installation surface different from the at least one first frame of the at least one sheet coating unit and different from the at least one second frame of the at least one sheet coating unit… to decouple the at least one print head… from possible vibrations induced… by one of the at least one conveyor belt…
Prior Art Albrecht et al. teaches sheet-fed printing press with multiple frames and a conveyor, but does not teach the limitation of at least one first frame having first and second spaced lateral walls and at least one upper cross member and at least one lower cross member, which first and second spaced lateral walls and upper and lower cross members define an opening in the at least one first frame; at least one conveyor belt for conveying sheets along the transport path… at least one portion of the at least one conveyor belt passing through the opening in the at least one first frame.
Prior Art Archer et al. teaches sheet-fed printing press with multiple frames and a conveyor, but does not teach the limitation of at least one first frame having first and 
Prior Art Schwede et al. teaches sheet-fed printing press with multiple frames and a conveyor, but does not teach the limitation of at least one first frame having first and second spaced lateral walls and at least one upper cross member and at least one lower cross member, which first and second spaced lateral walls and upper and lower cross members define an opening in the at least one first frame; at least one conveyor belt for conveying sheets along the transport path… at least one portion of the at least one conveyor belt passing through the opening in the at least one first frame.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Codos (US 6,755,518 B2) teaches a sheet fed printer with a conveyor and a coating unit on a frame over the conveyor.  Baxter et al. (US 7,001,016 B2) teaches a printing press with .
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.